          Case 2:20-cv-02319-APG-NJK Document 11 Filed 04/06/21 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   ROBERT J. DILLON,
                                                           Case No.: 2:20-cv-02319-APG-NJK
 9          Plaintiff(s),
                                                                          Order
10   v.
                                                                     [Docket No. 10]
11   CORRECTION CORP OF AMERICA, et al.,
12          Defendant(s).
13         Pending before the Court is Plaintiff’s motion to extend the deadline to effectuate service.
14 Docket No. 10.1 The Court must extend the service deadline upon a showing of good cause and
15 has discretion to extend the deadline even in the absence of good cause. See Fed. R. Civ. P. 4(m).
16 Plaintiff seeks additional time to effectuate service because his attempts at obtaining waivers of
17 service have been unsuccessful to date. See Docket No. 10 at 2. Such explanation suffices for an
18 extension. Accordingly, the motion to extend is GRANTED and the deadline to effectuate service
19 is EXTENDED to June 21, 2021.
20         IT IS SO ORDERED.
21         Dated: April 6, 2021
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
          1
            As Plaintiff is proceeding without an attorney, the Court construes his filings liberally.
28 Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                    1
